Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard J. Basile (Reg #40,501) on 11/29/21.

The application has been amended as in the attached claim set marked for entry.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims recite limitations for creating an interactive virtual tour by performing two or more shooting sessions by rotating a mobile terminal capturing images and orientation information in different locations of the place for which the virtual tour is created, and linking the panoramic images created from each of the shooting sessions based on the captured orientation, which is known in the prior art. U.S. Patent 6,337,688 B1, figures 1, 2, 5, 7, col 3, lines 1-62, col 5, line 62 – col 9, line 
The independent claim limitations have further been amended to require that each further shooting session is performed by presenting a visual guide directing the user to orient the mobile terminal so that the first image of the further session is substantially centered on a previous location.  The cited prior art also teaches that panoramas may be captured using separate shooting sessions (as opposed to 6,337,688’s description of a continuous video capture session), e.g. U.S. Patent Application Publication 2006/0250389 A1, figure 1, paragraph 27, where the camera is used to take a series of images at each observation point for combination into a panoramic environment map image, such that it would be within the scope of the prior art for a user to choose to orient the first captured image of each shooting session by orienting the camera to be substantially centered on a previous capture location, i.e. the user is free to choose any orientation with a 360 degree circle to begin recording, such that the prior art techniques would allow such a behavior without any additional modification.  However, the cited prior art does not teach or otherwise suggest that the should orient the first captured image of each shooting session by orienting the camera to be substantially centered on a previous capture location, such that one of ordinary skill in the art would have no motivation to incorporate a visual guide directing the user to orient the capture device so that the first image of each further shooting session is substantially centered on a previous capture location.  The nearest cited prior art teaching to this limitation is U.S. Patent 9,349,195 B2, e.g. col 4, lines 22-33, col 7, line 52 – col 8, line 64, where the camera is used to take a series of images at each capture position for a panorama, and the first image at each location is directed in the same orientation, however this aligns all first images to the same orientation, rather than the claimed requirement of directing the first image towards a previous capture location.  As the cited prior art does not otherwise teach or suggest this feature, the independent claim limitations, when considered as a whole, are not anticipated or obvious in view of the cited prior art, and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619